DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
2. 	This action is responsive to the request for continued examination application filed on 11/30/2021. Claims 1-2, 4-12 and 14-20 are presented for examination. 

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2021 has been entered.

Response to Arguments
4.	Applicant's arguments filed 11/30/2021 have been fully considered but they are not persuasive. 
	On page 11 of Applicant’s Remarks filed 11/30/2021, Applicant argues that Kwon is silent about the idea of how to configure screen pixels, which are separate and distinct from the light-emitting blocks. Second, nowhere does Kwon disclose or suggest 
However, Examiner respectfully disagrees. Seetzen teaches determining a first screen pixel (13B, [0030]) responsible for displaying at least part of the first portion of the first image (the image with blue color pixel image is display on the LCD modulator 12, par [0046-0047]), wherein the first screen pixel (Fig. 1, par [0030], LCD panel 12 has pixels 13 which include red, green and blue elements 13R, 13G and 13B respectively) is separate from the first light source (LED 16) (pixel 13 is separate from the light source 16); causing the first screen pixel (Fig. 1-1A, par [0030], [0045], determine first pixel 13 include 13R, 13G, and 13B) to filter light contributed to the first screen pixel by the first light source (par [0030], i.e., color filters to filtered red, green, blue of each light color) and output light having the first color value (e.g., blue color value is determined by determine color 3 modulator values 23-3) based on a function that expresses a relationship between the first color value (e.g., blue color value is determined by determine color 3 modulator values 23-3) and the second color value (e.g., green color value is determined by determine color 2 modulator values 22-3) (par [0030], [0032], [0050] [0060]) (the ratio of the distance by which neighboring ones of the first light sources are spaced apart to the distance by which neighboring ones of the second light sources are spaced apart in the display is within a threshold amount, for example 15%, of a ratio of the width of the first and second widths). . 

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

7.    Claims 1, 4, 8, 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Seetzen (U.S 2007/0268695 A1) in view of Kwon et al. (US 2010/0134512 A1; hereinafter Kwon), Belik et al. (US 2011/0096249 A1; hereinafter Belik) and further in view of Lee et al. (US 2018/0145116 A1; hereinafter Lee).
(Figs. 1-1A, 2-8) a computer-implemented (20) method for configuring a plurality of screen pixels (13, [0030]) to display an image (LCD modulator 12 displays images on the RGB pixels, [0027] and [0030]), the method comprising:
determining a first color value (e.g., blue color value is determined by determine color 3 modulator values 23-3), wherein the first color value is associated with a first portion of a first image (e.g., the image with blue color; see [0030], [0034], [0046-0047] and [0073]); 
determining a first screen pixel (13B, [0030]) responsible for displaying at least part of the first portion of the first image (the image with blue color pixel image is display on the LCD modulator 12, par [0046-0047]), wherein the first screen pixel (Fig. 1, par [0030], LCD panel 12 has pixels 13 which include red, green and blue elements 13R, 13G and 13B respectively) is separate from the first light source (LED 16) (pixel 13 is separate from the light source 16);
causing the first screen pixel (Fig. 1-1A, par [0030], [0045], determine first pixel 13 include 13R, 13G, and 13B) to filter light contributed to the first screen pixel by the first light source (par [0030], i.e., color filters to filtered red, green, blue of each light color) and output light having the first color value (e.g., blue color value is determined by determine color 3 modulator values 23-3) based on a function that expresses a relationship between the first color value (e.g., blue color value is determined by determine color 3 modulator values 23-3) and the second color value (e.g., green color value is determined by determine color 2 modulator values 22-3) (par [0030], [0032], [0050] [0060]) (the ratio of the distance by which neighboring ones of the first light sources are spaced apart to the distance by which neighboring ones of the second light sources are spaced apart in the display is within a threshold amount, for example 15%, of a ratio of the width of the first and second widths).
Seetzen do not explicitly teach:
determining a first current level to be supplied to a first light source based on a first image;
determining, based on the first current, a second color value, wherein the second color value is associated with light that is contributed to the first screen pixel by the first light source; and configuring the first screen pixel to output light having the first color value based on a function of the first color value and the second color value.
Kwon (Figs. 6A-6C) (par [0057] [0065]) teaches:
determining a first current level (current level 10mA), to be supplied to a first light source (light emitting diode ) based on a first image;
determining, based on the first current (current level 10mA is changed to 14mA), a second color value (e.g., color values 0.83, 0.827, 0.904 corresponding to maximum duty ratio 92, 90, 90), wherein the second color value is associated with light that is contributed to the first screen pixel by the first light source (LED).


Seetzen and Kwon do not teach color value in a color space.
Belik (Fig. 1) teaches color value in a color space (par [0070], the normalized values which are functions of all three tristimulus values X, Y, and Z; wherein the XYZ color space is described by tristimulus values X, Y and Z which are roughly red, green and blue, respectively).
Therefore, it would have been obvious for one ordinary skill in the art at the time of the filing to modify the invention of Seetzen and Kwon with Belik’s feature of color value in a color space, and therefore guarantee the best color performance.

Seetzen, Kwon and Belik do not teach:
wherein the first light source emit light having a plurality of different colors values in response to being supplied with a plurality of different current levels.
Lee (Fig. 3C) teaches:
(e.g., blue) emit light having a plurality of different colors values (e.g., x and y coordinate values 0.08-0.13 (tristimulus values) of XYZ color space) in response to being supplied with a plurality of different current levels (blue pixel shows significant change in the x, y coordinates as current increase from 0mA to 6mA) (par [0068], [0069] [0127]).
Therefore, it would have been obvious for one ordinary skill in the art at the time of the filing to modify the invention of Seetzen, Kwon and Belik with Lee’s feature of wherein the first light source emit light having a plurality of different colors values in response to being supplied with a plurality of different current levels so that the power consumption of the display apparatus can be reduced while maintaining the luminance quality (see [0030] of Lee).

Regarding claim 4, Seetzen, Kwon, Belik and Lee disclose the computer-implemented method of claim 1. Seetzen (Figs. 1-1A, 2-8) further teaches further comprising generating a first mapping by:
configuring the second screen pixel (13G) to transmit received light (emitting light from LED 16, par [0030]);
selecting a second light source (selecting green light source 16, par [0076]) that is included in the display screen (LCD modulator 12 );
causing the second light source (16, green LED, [0030]) to illuminate the second screen pixel (emitting light on the 13G green pixel, [0030]);
(green color value is measured by determine color 2 illuminator values 21-2) associated with light emitted (green LED 16) by the second screen pixel  when illuminated by the second light source (see [[0043] and [0071]);

Seetzen do not teach:
selecting a second current level;
supplying the second light source with the second current level to cause the second light source to illuminate the second screen pixel selecting a second current level;
generating a map entry that includes the second current level and the measurement of the color value.
Kwon (Figs. 6A-6C) (par [0057] [0065]) teaches:
selecting a second current level (e.g., 14 mA));
supplying the second light source with the second current level (par [0033] [0036]) to cause the second light source to illuminate the second screen pixel selecting a second current level;
generating a map entry that includes the second current level (current level 14 mA) and the measurement of the color value (0.83, 0.827, 0.904); see [0065].
Therefore, it would have been obvious for one ordinary skill in the art at the time of the filing to modify the invention of Seetzen with Kwon’s feature of selecting a second current level; supplying the second light source with the 

Regarding claim 8, Seetzen, Kwon, Belik and Lee disclose the computer-implemented method of claim 1. Seetzen (Fig. 1) further teach wherein the first screen pixel (13B, par [0030]) comprises a liquid-crystal display pixel (12, LCD panel, par [0030]), and the first light source (16, LED, par [0030]) comprises a light-emitting diode (16, LED, par [0030]).

Regarding claim 11, Seetzen (Figs. 1 and 1A) discloses a display device, comprising:
a display screen (10), including: 
a plurality of light sources (LEDs 16), and
a plurality of screen pixels (13) that emit light when illuminated by the plurality of light sources ([0028] and [0030]); and 
a display controller (19) that causes the display screen to display a first image by performing the steps of: 
determining a first color value (e.g., blue color value is determined by determine color 3 modulator values 23-3), wherein the first color value is associated with a first portion of a first image (e.g., the image with blue color; see [0030], [0034], [0046-0047] and [0073]);
(13B, [0030]) responsible for displaying at least part of the first portion of the first image (the image with blue color pixel image is display on the LCD modulator 12, par [0046-0047]), wherein the first screen pixel (Fig. 1, par [0030], LCD panel 12 has pixels 13 which include red, green and blue elements 13R, 13G and 13B respectively) is separate from the first light source (LED 16) (pixel 13 is separate from the light source 16);
causing the first screen pixel (Fig. 1-1A, par [0030], [0045], determine first pixel 13 include 13R, 13G, and 13B) to filter light contributed to the first screen pixel by the first light source (par [0030], i.e., color filters to filtered red, green, blue of each light color) and output light having the first color value (e.g., blue color value is determined by determine color 3 modulator values 23-3) based on a function that expresses a relationship between the first color value (e.g., blue color value is determined by determine color 3 modulator values 23-3) and the second color value (e.g., green color value is determined by determine color 2 modulator values 22-3) (par [0030], [0032], [0050] [0060]) (the ratio of the distance by which neighboring ones of the first light sources are spaced apart to the distance by which neighboring ones of the second light sources are spaced apart in the display is within a threshold amount, for example 15%, of a ratio of the width of the first and second widths).

Seetzen do not explicitly teach:

determining, based on the first current, a second color value, wherein the second color value is associated with light that is contributed to the first screen pixel by the first light source; and 
configuring the first screen pixel to output light having the first color value based on a function of the first color value and the second color value.
Kwon (Figs. 6A-6C) (par [0057] [0065]) teaches:
determining a first current level (current level 10mA), to be supplied to a first light source (light emitting diode LED) based on a first image;
determining, based on the first current (current level 10mA changed to 14 mA), a second color value (e.g., color values 0.83, 0.827, 0.904 corresponding to maximum duty ratio 92, 90, 90), wherein the second color value is associated with light that is contributed to the first screen pixel by the first light source (LED),
Therefore, it would have been obvious for one ordinary skill in the art at the time of the filing to modify the invention of Seetzen with Kwon’s feature of determining a first current level to be supplied to a first light source based on a first image; determining, based on the first current, a second color value, wherein the second color value is associated with light that is contributed to the first screen pixel by the first light source, and therefore improve display quality (par [0035]).


Belik (Fig. 1) teaches color value in a color space (par [0070], the normalized values which are functions of all three tristimulus values X, Y, and Z; wherein the XYZ color space is described by tristimulus values X, Y and Z which are roughly red, green and blue, respectively).
Therefore, it would have been obvious for one ordinary skill in the art at the time of the filing to modify the invention of Seetzen and Kwon with Belik’s feature of color value in a color space, and therefore guarantee the best color performance.

Seetzen, Kwon and Belik do not teach:
wherein the first light source emit light having a plurality of different colors values in response to being supplied with a plurality of different current levels.
Lee (Fig. 3C) teaches:
wherein the first light source (blue) emit light having a plurality of different colors values (x and y coordinate values 0.08- 0.13 (tristimulus values) of XYZ color space) in response to being supplied with a plurality of different current levels (blue pixel shows significant change in the x, y coordinates as current increase from 0mA to 6mA) (par [0068], [0069] [0127]).
Therefore, it would have been obvious for one ordinary skill in the art at the time of the filing to modify the invention of Seetzen, Kwon and Belik with Lee’s feature of wherein the first light source emit light having a plurality of different colors values in response to being supplied with a plurality of different 

Regarding claim 14, this claim is substantially similar to claim 4. Therefore it is analyzed as claim 4.

8.	Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Seetzen in view of Kwon, Belik, Lee and further in view of Park et al. (US 2010/0171690 A1; hereinafter Park).

Regarding claim 2, Seetzen, Kwon, Belik and Lee disclose the computer-implemented method of claim 1. 
However, Seetzen, Kwon, Belik and Lee do not teach wherein determining the first current level comprises:
analyzing the first image to determine a target output for the first light source; and mapping the target output to the first current level.
Park teaches:
determining the first current level comprises:
analyzing the first image to determine a target output for the first light source (Park, par [0015] and [0108])); and
mapping the target output to the first current level (Park, par [0110).
Therefore, it would have been obvious for one ordinary skill in the art at the time of the filing to modify the invention of Seetzen, Kwon, Belik and Lee with  level, and therefore decreased manufacturing costs and improved power efficiency (par [0012]).

Regarding claim 12, this claim is substantially similar to claim 2. Therefore it is analyzed as claim 2.

9.	Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Seetzen in view of Kwon, Belik, Lee and further in view of Brown Elliott et al. (US 2009/0174638 A1; hereinafter Brown Elliott).

Regarding Claim 7, Seetzen, Kwon, Belik and Lee teach the computer-implemented method of claim 1. However, Seetzen, Kwon, Belik and Lee do not explicitly disclose wherein determining the first color value associated with the first portion of the first image comprises sampling a red value, green value, or blue value associated with a first pixel that resides within the first portion of the first image.
Brown Elliott teaches (Figs. 1A-1B, 7, 9) wherein determining the first color value (red subpixels 706, par [0056]) associated with the first portion (group of red subpixels, par [0056]) of the first image (red image data) comprises sampling a red value (sampling of red image data value), green value, or blue value associated with a first pixel that resides within (red image data, par [0056] [0063] [0066] [0067]).
Therefore, it would have been obvious for one ordinary skill in the art at the time of the filing to modify the invention of Seetzen, Kwon, Belik and Lee with Brown Elliott’s feature of wherein determining the first color value associated with the first portion of the first image comprises sampling a red value, green value, or blue value associated with a first pixel that resides within the first portion of the first image, and therefore provides an additional degree of freedom to increase the dynamic range and color purity of the display.

Regarding claim 18, this claim is substantially similar to claim 7. Therefore it is analyzed as claim 7.

10.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Seetzen in view of Kwon, Belik, Lee and further in view of Ng et al. (US 2007/0027651 A1; hereinafter Ng).

Regarding claim 15, Seetzen, Kwon, Belik and Lee disclose the display device of claim 14. Seetzen, Kwon, Belik and Lee do not teach wherein a first optical sensor generates the measurement of the color value during a testing procedure.
Ng teaches wherein a first optical sensor (10) generates the measurement of the color value during a testing procedure ([0004], [0025-0026]).
.

Allowable Subject Matter
11.	 Claims 5-6, 9-10, 16-17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 20 is allowed.
The prior art of records do not teach the limitations:
 “wherein configuring the first screen pixel to output light having the first color value comprises: evaluating the function that expresses the relationship between the first color value and the second color value by dividing the first color value by the second color value to generate a first percentage; configuring the first screen pixel to filter a first color component of light based on the first percentage; and causing the first light source to illuminate the first screen pixel, wherein the first screen pixel compensates for light contributed by the first light source to the first screen pixel when outputting light having the first color value” recited in claims 5 and 16, 
“determining a first distance between the first light source and the first screen pixel; and evaluating a mapping based on the first distance to determine a third color value, wherein the first light source contributes light having the third color value to the 
“a first functional operator that divides the first color value by a second color value associated with a first portion of the first image to generate a first percentage, wherein a display screen included in the display device displays at least part of the first portion of the image based on the first percentage” recited in claim 20.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGAN T. PHAM-LU whose telephone number is (571)270-1889. The examiner can normally be reached M-F 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHANH NGUYEN can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/NGAN T. PHAM-LU/Examiner, Art Unit 2691  

/CHANH D NGUYEN/Supervisory Patent Examiner, Art Unit 2691